Exhibit 2008 BONUS CRITERIA FOR MAXXAM CHIEF EXECUTIVE OFFICER UNDER THE MAXXAM 1 The Section 162(m) Compensation Committee (the “Committee”) of the Board of Directors of MAXXAM Inc. (the “Company”) has on the 28th day of March 2008 established the following specific targets, criteria, and bonus opportunities for Charles E. Hurwitz (“CEH”), Chairman of the Board and Chief Executive Officer of the Company, relating to the 2008 fiscal year (set forth in Part I), under Sections 3 and 4 of the MAXXAM 1994 Executive Bonus Plan (the “Plan”).Part II sets forth bonus opportunities relating to the 2009 fiscal year. It is anticipated that additional criteria will be established relating to the 2009 fiscal year at a later date.All terms not defined herein shall have the meanings assigned to them in the Plan.As used herein, the term “earn” shall be subject to the Committee’s absolute discretion, under Section 4.1 of the Plan, to reduce the actual bonus payable hereunder as the result of any of the criteria being achieved.As used herein, the term “base salary” shall mean CEH’s 2008 base salary from the Company of $835,000. PART I: BONUS CRITERIA RELATING TO THE 2 A. Improved 2008 Consolidated Financial Results CEH will earn a bonus equal to 1% of base salary for each full $1 million in improvement (representing a decrease in net loss or an increase in net income) in 2008 Consolidated Financial Results as compared to the 2007 Consolidated Financial Results, not to exceed $1,500,000.The 2008 Consolidated Financial Results for this purpose shall be deemed to be the amount of net income (or loss) shown in the Company’s earnings release with respect to its 2008 results.The 2007 Consolidated Financial Results for this purpose shall be deemed to be the amount of net loss shown in the Company’s audited financial statements as of December 31, 2007 as the same are published in the
